        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

TRI-CON, INC. and                                   §
STARR SURPLUS LINES                                 §
INSURANCE COMPANY,                                  §
Plaintiffs                                          §
                                                    §               Civil Action No. 1:20-cv-00535
V.                                                  §
                                                    §
UNION PACIFIC RAILROAD                              §
COMPANY,                                            §
Defendants.                                         §

                     DEFENDANT UNION PACIFIC RAILROAD COMPANY’S
                                 NOTICE OF REMOVAL

         Defendant Union Pacific Railroad Company (“Defendant”) hereby removes the State

Court Action, as defined below, under 28 U.S.C. §§ 1332(a) and 1441(b), because the amount in

controversy is greater than $75,000 and complete diversity of citizenship exists.

                                             I.
                               LOCAL RULE CV-81 REQUIREMENTS

         Pursuant to Local Rule CV-81, Defendant states as follows:

         (a)       The removed case was styled in the state court as: Tri-Con, Inc. and Starr Surplus

Lines Insurance Company v. Union Pacific Railroad Company, No. B-206542, 60th Judicial

District Court of Jefferson County, Texas (the “State Court Action”).

         (b)       Defendant demanded a jury trial in its answer. Exhibit 6. Defendant will be filing

a separate jury demand pursuant to Local Rule CV-38(a) and Federal Rule of Civil Procedure 38.

         (c)(1) A list of parties to the State Court Action follows: (i) Plaintiff Tri-Con, Inc.; (ii)

Plaintiff Starr Surplus Lines Insurance Company; and (iii) Defendant Union Pacific Railroad

Company. The State Court Action is pending for all the foregoing parties. No other parties were

joined and previously dismissed.


DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                                  PAGE 1
8116950 v1 (75000.00171.000)
        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 2 of 6 PageID #: 2




         (c)(2) The following exhibits are attached to this Notice of Removal. These constitute

all documents required to be filed under Local Rule CV-81 and 28 U.S.C. § 1446(a).

                        Exhibit 1    Index of Exhibits to Notice of Removal;

                        Exhibit 2    Civil Cover Sheet;

                        Exhibit 3    Certified Copy of State Court Action Docket Sheet;

                        Exhibit 4    Plaintiff Tri-Con, Inc.’s and Starr Surplus Lines Insurance
                                     Company’s Original Petition and Plaintiff Tri-Con, Inc.’s
                                     Application for Permanent Injunction;

                        Exhibit 5    Return of Service for Defendant Union Pacific Railroad
                                     Company, dated November 17, 2020; and

                        Exhibit 6    Defendant Union Pacific Railroad Company’s Original
                                     Answer, dated December 10, 2020.

          (c)(3) A complete list of attorneys in the State Court Action follows:

                        For Plaintiff Tri-Con, Inc.:
                        Stephen H. Lee
                        State Bar No. 00791092
                        slee@porterhedges.com
                        Sean M. McChristian
                        State Bar No. 24067751
                        smcchristian@porterhedges.com
                        PORTER HEDGES LLP
                        1000 Main Street, 36th Floor
                        Houston, Texas 77002
                        (713) 226-6632 (phone)
                        (713) 226-6232 (fax)

                        -and-




DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                              PAGE 2
8116950 v1 (75000.00171.000)
        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 3 of 6 PageID #: 3




                        P. Alan Sanders
                        State Bar No. 17602100
                        PasLaw@MooreLandrey.com
                        MOORE LANDREY, LLP
                        527 21st St., No. 27
                        Galveston, Texas 77550
                        (409) 882-1706 (phone)

                        For Plaintiff Starr Surplus Lines Insurance Company:
                        Paul B. Hines
                        State Bar No. 24104750
                        phines@dt-law.com
                        Evan J. Malinowski
                        State Bar No. 24119454
                        emalinowski@dt-law.com
                        DENENBERG TUFFLEY, PLLC
                        28411 Northwest Highway, Suite 600
                        Southfield, MI 48034
                        (248) 549-3900 Telephone
                        (248) 593-5808 Facsimile

                        For Defendant Union Pacific Railroad Company:
                        Marcy Lynn Rothman
                        State Bar No. 17318500
                        mrothman@krcl.com
                        M. Daniel Guerra
                        State Bar No. 00793865
                        dguerra@krcl.com
                        Demetri J. Economou
                        State Bar No. 24078461
                        deconomou@krcl.com
                        KANE RUSSELL COLEMAN LOGAN PC
                        5051 Westheimer Road, 10th Floor
                        Houston, Texas 77056
                        (713) 425-7400 (Phone)
                        (713) 425-7700 (Fax)




DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                   PAGE 3
8116950 v1 (75000.00171.000)
        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 4 of 6 PageID #: 4




         (c)(4) Defendant demanded a jury trial in its answer. Exhibit 6. Neither of Plaintiffs

demanded a jury trial in the State Court Action.

         (c)(5) The State Court Action was removed from the 60th Judicial District Court of

Jefferson County, Texas, Jefferson County Courthouse, 1149 Pearl Street, Beaumont, TX 77701.

         (d)       No motions were pending in the State Court Action.

                                             II.
                                    GROUNDS FOR REMOVAL

         Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the following “short and plain

statement of the grounds for removal.” Plaintiffs brought suit against Defendant related to the

flooding of Plaintiff Tri-Con, Inc.’s property, asserting violations of the Texas Water Code, and

claims for negligence, nuisance and trespass. Plaintiff Tri-Con, Inc. has requested a permanent

injunction against Defendant.

         Removal is proper under 28 U.S.C. §§ 1332(a) and 1441(b) because the amount in

controversy is greater than $75,000 and complete diversity of citizenship exists.

         A.        The amount in controversy is greater than $75,000.

         Plaintiffs’ Original Petition states: “Plaintiffs seek monetary relief that exceeds

$1,000,000.” Exhibit 4 at ¶ 2.

         B.        Complete diversity of citizenship exists.

         Plaintiff Tri-Con, Inc. is a Texas corporation with its principal office and nerve center in

Jefferson County, Texas. Plaintiff Tri-Con, Inc. is a citizen of Texas for diversity purposes.

         Plaintiff Starr Surplus Lines Insurance Company is an Illinois corporation with its

principal office and nerve center in New York, New York. Plaintiff Starr Surplus Lines

Insurance Company is a citizen of Illinois and New York for diversity purposes.

         Defendant is a Delaware corporation with its principal office and nerve center in Omaha,


DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                                 PAGE 4
8116950 v1 (75000.00171.000)
        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 5 of 6 PageID #: 5




Nebraska. Defendant is thus a citizen of Delaware and Nebraska for diversity purposes.

         Therefore, because no party is a citizen of the same state, there is complete diversity of

citizenship under 28 U.S.C. § 1332(a).

         C.        Venue is proper in the Eastern District of Texas, Beaumont Division.

         Venue is proper in the United States District Court for the Eastern District of Texas,

Beaumont Division, because 60th Judicial District Court of Jefferson County is within this

district and division.

         D.        Removal is timely.

         Defendant was served with Plaintiff’s Original Petition on November 17, 2020.

Therefore, this Notice of Removal is timely because it was filed within 30 days of that service.

                                       III.
                  STATE COURT NOTICE AND SERVICE ON ALL COUNSEL

         Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of the filing of

this Notice of Removal to all counsel of record and is filing a copy of this Notice of Removal

with the Clerk of the District Court of Jefferson County, Texas, in which the State Court Action

was originally commenced.

                                              IV.
                                          CONCLUSION

         Defendant Union Pacific Railroad Company hereby removes the State Court Action from

the 60th Judicial District Court of Jefferson County, Texas, with all further activity to proceed in

the United States District Court for the Eastern District of Texas, Beaumont Division.




DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                                PAGE 5
8116950 v1 (75000.00171.000)
        Case 1:20-cv-00535 Document 1 Filed 12/11/20 Page 6 of 6 PageID #: 6




         Dated: December 11, 2020             Respectfully submitted,

                                              KANE RUSSELL COLEMAN LOGAN PC

                                              By: /s/ Marcy Lynn Rothman
                                                   MARCY LYNN ROTHMAN
                                                   State Bar No. 17318500
                                                   mrothman@krcl.com
                                                   M. DANIEL GUERRA
                                                   State Bar No. 00793865
                                                   dguerra@krcl.com
                                                   DEMETRI J. ECONOMOU
                                                   State Bar No. 24078461
                                                   deconomou@krcl.com
                                                   5051 Westheimer Road, 10th Floor
                                                   Houston, Texas 77056
                                                   (713) 425-7400
                                                   (713) 425-7700 (Fax)

                                              ATTORNEYS FOR DEFENDANT
                                              UNION PACIFIC RAILROAD COMPANY


                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was forwarded to all counsel of record on
this the 11th day of December, 2020 pursuant to the Federal Rules of Civil Procedure.


                                                  /s/ Marcy Lynn Rothman
                                                  Marcy Lynn Rothman




DEFENDANT UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL                           PAGE 6
8116950 v1 (75000.00171.000)
